DETAILED ACTOIN

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of group I, claims 1, 2, 37, and 41, in the reply filed on 12/9/04 is acknowledged. Applicant has elected polymeric nanoparticles as the species of vehicle. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-10, 16, 26-28, 39, 42, 46, 56-58, 63, and 66 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
Claims 1, 2, 37, and 41 read on the elected invention and are being acted upon.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 37 and 41 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 37 and 41 are directed to a cell population produced by the method of claim 26 (i.e. a product by process claim). The patentability of a product does not necessarily depend on its method of production, and claims 37 and 41 could conceivably be infringed without infringing the base method claim in claim . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 2, 37, and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0238627 (of record).
The ‘627 publication teaches a cell population comprising a dendritic cell fused to a vehicle comprising a cDNA expression library derived from tumor cells (see page 20-21).  The ‘627 population teaches that the cDNA library encodes defined tumor antigens from tumor cells or precancerous cells (see page 20-21 and 25).  The ‘627 publication teaches that the cell population is produced by a method comprising providing a population of dendritic cells and mixing with a vehicle comprising a cDNA expression library from the tumor cells such that a fused cell population is produced (see pages 20-23, in particular). The ‘627 publication teach a vaccine composition comprising said dendritic cells (see page 20 and 29).  Although the ‘627 publication does not explicitly teach producing the dendritic cells using a vehicle that is a polymeric nanoparticle, this is a product by process limitation.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  In the instant case, the dendritic cell compositions of the ‘627 publication are . 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 2, 37, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0238627, in view of Chen et al., 2010 and US 2015/0353676.
The teachings of the ‘627 publication are described above.
The ‘627 publication do not explicitly teach introducing the cDNA using a polymeric nanoparticle vehicle. 
Chen et al. teach that gene delivery vehicles for introducing nucleic acids encoding tumor antigen into dendritic cells include PLGA nanospheres (i.e. polymeric nanoparticles), as well as PEI based nanoparticles, and that such nanoparticles are efficient delivery systems for dendritic cells (see page 6, in particular). Likewise, the ‘676 publication teaches polymeric nanoparticles as delivery vehicle for nucleic acids, and that they are non-toxic and biodegradable with a tunable size (see page 1 and the claims, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the nanoparticles of Chen and/or the ‘676 publication, as the vehicle for delivery the cDNA to the dendritic cells of the 627 publication. The ordinary artisan at the time the invention was made would have been motivated to do so with a reasonable expectation of success, since Chen and the ‘676 publication teaches that polymeric nanoparticles are effective gene delivery vehicles for dendritic cells that are efficient, non-toxic, and of a tunable size.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644